Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 In the Interest of T.M.E., A.J.E., and R.J.E.,         Appeal from the 102nd District Court of
 Children                                               Bowie County, Texas (Tr. Ct. No. 14C0249-
                                                        102). Opinion delivered by Justice Burgess,
 No. 06-18-00046-CV                                     Chief Justice Morriss and Justice Moseley
                                                        participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the judgment of the trial court and remand the cause for further
proceedings consistent with our opinion.
       We further order that the payment of costs is waived pursuant to TEX. HUM. RES. CODE ANN.
§ 40.062 (West Supp. 2018).
                                                       RENDERED NOVEMBER 7, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk